DETAILED ACTION
	This is a final office action in response to amendments filed 06/25/2021 for U.S. application 16/423,580. Per the amendments, claims 4 and 14 are cancelled. Claims 1-3, 5-13 and 15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed 06/25/2021 have been entered. Applicant’s arguments have been considered but are moot due to amendments made to the independent claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “illumination identification unit” and “object identification unit” in claim 1, “robot control unit” in claims 1, 2, 6, 9-10 and 12 and “action identification unit” in claim 2.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meier (US 20180117761) in view of Sweeney (US 10442087).
Regarding claim 1, Meier teaches a system for generating instructions for a robot (Figs. 7A-7C depict a method for implementing the system depicted in Fig. 1), the system comprising: 
one or more cameras operable to capture images of an environment comprising the robot ([0128] and Fig. 7B step 712 discuss obtaining an image of an area with [0131] discussing the robot using a camera); 
an illumination identification unit operable to identify a predetermined illumination of an object in the captured images ([0079] discusses color processing algorithms implemented by the robots identifying a region of illumination within the image frame). 
an object identification unit operable to identify an illuminated object (Fig. 7B shows step 724 and [0129] describes identifying a salient feature within the image using image processing with [0135] discussing how the user can irradiate an object of interest) and 
a robot control unit operable to generate instructions for a robot in dependence upon the output of the object identification unit (Fig. 7B shows step 726 which stores the 
Meier teaches a robotic control unit identifying illuminated objects as described above but does not explicitly teach one or more light emission units operable by the robot to illuminate objects, wherein the robot is configured to illuminate one or more unrecognized objects in the environment.
Sweeney teaches one or more light emission units operable by the robot to illuminate objects (Col. 2 lines 45-46 “an ultraviolet light source 112 of the robotic arm 119”), wherein the robot is configured to illuminate one or more unrecognized objects in the environment (Col. 2 lines 45-46 discuss the ultraviolet light source being used to recognize items with the light being used to recognize the item being interpreted as illuminating an unrecognized object. Further, this limitation is not given patentable weight because the limitation is modifying the structure of the robot without claiming the robot within the system. Because the robot is not claimed in the system, this limitation is not modifying the structure of the system.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Meier and modify it with the object illumination of Sweeney as Sweeney teaches that illuminating the unrecognized object can be used to identify the object which can make it easier for computer vision algorithms to automatically recognize the item (Col. 1 lines 51-65).

Regarding claim 2, Meier teaches comprising an action identification unit operable to identify an action to be performed by the robot (Fig. 7A shows step 702 wherein the robot control unit is operable to generate instructions in dependence upon the identified action (Fig. 7A shows step 710 which associates the task with the indication and stores the context and the task input creating instructions with [0131] further discussing the context data being used to perform the task).

Regarding claim 3, Meier teaches comprising one or more audio sensors ([0122] discusses the robotic apparatus detecting sensory input associated with a task with [0008] discussing this indication as including an audible sound wave and [0052] discussing the implementations are possible by combination of all the described elements).

Regarding claim 5, Meier teaches comprising one or more light emission units operable by a user to illuminate objects ([0135] “At step 732, an external agent may irradiate the object of interest…the agent may utilize a spot light 206 of FIG. 2 emitting a beam of visible, infrared, ultra violet, and/or other wavelengths of light”).

Regarding claim 6, Meier teaches wherein the robot control unit is operable to generate instructions in dependence upon the identified illumination ([0079] discusses the robots performing appropriate tasks based on the context of the detected illumination).

Regarding claim 7, Meier teaches wherein the illumination comprises one or more patterns ([0075] discusses the spot light 106 radiating beams of light that comprise different characteristics including wavelength, spectral composition, and/or polarization). Another embodiment of Meier teaches the illumination comprising patterns ([0092] discusses and Fig. 5 shows a pattern of illumination creating a search pattern).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Meier and further modify it with the light pattern of the additional embodiment of Meier as the pattern can be used to direct the motion of the robot will allow the robot to focus on multiple indicated points. 

Regarding claim 8, Meier teaches wherein the object identification unit is operable to characterise an illuminated object by its size and/or shape ([0130] discusses the task context of step 726 including the size of the detected feature).

Regarding claim 9, Meier teaches wherein the robot control unit is operable to generate instructions to cause the robot to interact with the illuminated object so as to obtain more information usable to characterise the illuminated object ([0071] discusses the task indicated including an inspection command with the example of recording ultrasonic or high resolution imagery).

Regarding claim 10, Meier teaches wherein the robot control unit is operable to generate instructions to cause the robot to store information relating to the illuminated object (Fig. 7A step 712 “Store the context and task output”).
Regarding claim 11, Meier teaches wherein the information comprises a template of the illuminated object and/or an audio command associated with the illuminated object (Fig. 6A shows and [0111] discusses the storage of the context data with the data comprising sensor data, commands, actions performed with Table 1 showing an exemplary template).

Regarding claim 12, Meier teaches wherein the robot control unit is operable to generate instructions to cause the robot to interact with the illuminated object to perform a function ([0131] “The context data (e.g., the context stored at step 726 of FIG. 7B) may be subsequently used by the robotic device to perform the task associated with the context”).

Regarding claim 13, Meier teaches a method for generating instructions for a robot (Figs. 7A-7C depict a method for implementing the system depicted in Fig. 1), the method comprising: 
capturing images of an environment comprising the robot ([0128] and Fig. 7B step 712 discuss obtaining an image of an area); 
identifying a predetermined illumination of an object in the captured images ([0079] discusses color processing algorithms implemented by the robots identifying a region of illumination within the image frame); 
identifying an illuminated object (Fig. 7B shows step 724 and [0129] describes identifying a salient feature within the image using image processing with [0135] discussing how the user can irradiate an object of interest); and 
generating instructions for a robot in dependence upon the identification of the illuminated object (Fig. 7B shows step 726 which stores the context data and task indicated by the user with Fig. 7A showing how these tasks are stored to create instructions);
Meier teaches a robotic control unit identifying illuminated objects as described above but does not explicitly teach causing the robot to illuminate one or more unrecognized objects in the environment.
Sweeney teaches causing the robot to illuminate one or more unrecognized objects in the environment (Col. 2 lines 45-46 discuss the ultraviolet light source being used to recognize items with the light being used to recognize the item being interpreted as illuminating an unrecognized object. Further, this is considered a “wherein” clause, and therefore does not have patentable weight.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Meier and modify it with the object illumination of Sweeney as Sweeney teaches that illuminating the unrecognized object can be used to identify the object which can make it easier for computer vision algorithms to automatically recognize the item (Col. 1 lines 51-65).

Regarding claim 15, Meier teaches a non-transitory machine-readable storage medium which stores computer software which when executed by a computer, causes the computer to carry out actions for generating instructions for a robot ([0079] discusses the robots comprising “processing apparatus operating computer executable code (i.e., program) implementing desired functionality” with [0114] discussing the robot , the actions comprising: 
capturing images of an environment comprising the robot ([0128] and Fig. 7B step 712 discuss obtaining an image of an area); 
identifying a predetermined illumination of an object in the captured images ([0079] discusses color processing algorithms implemented by the robots identifying a region of illumination within the image frame); 
identifying an illuminated object (Fig. 7B shows step 724 and [0129] describes identifying a salient feature within the image using image processing with [0135] discussing how the user can irradiate an object of interest): and 
generating instructions for a robot in dependence upon the identification of the illuminated object (Fig. 7B shows step 726 which stores the context data and task indicated by the user with Fig. 7A showing how these tasks are stored to create instructions);
Meier teaches a robotic control unit identifying illuminated objects as described above but does not explicitly teach causing the robot to illuminate one or more unrecognized objects in the environment.
Sweeney teaches causing the robot to illuminate one or more unrecognized objects in the environment (Col. 2 lines 45-46 discuss the ultraviolet light source being used to recognize items with the light being used to recognize the item being interpreted as illuminating an unrecognized object. Further, this is considered a “wherein” clause, and therefore does not have patentable weight.).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hung (US 20130231819) and Jung (KR 20170131756) teach a robot using light to identify an object of an environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/           PRIMARY EXAMINER, Art Unit 3666